Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 28, 2014

                                          No. 04-14-00748-CV

                                EX PARTE Christopher GUERRERO

                                  Original Habeas Corpus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On October 27, 2014, relator filed a pro se petition for writ of habeas corpus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on October 28th, 2014.


                                                                   _____________________________
                                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 1999EM503566, styled In the Interest of A.G., K.A.G., P.G., Children,
pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Eric Rodriguez presiding.